DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: each instance of “the meter” or “said meter” should be “the/said ultrasonic flow meter.”

Claims 2-24 are objected to because of the following informalities, and should be:
“[[A]] The ultrasonic flow meter according to claim…”

Claim 22 is objected to because of the following informalities, and should be:
“…a carrier assembly on which said first, second and third ultrasonic transducers are mounted and said carrier assembly is configured to be externally mounted on said pipe…”

Claim 25 is objected to because of the following informalities, and should be:
 “…a third ultrasonic piezoelectric transceiver…”
And
“…a carrier assembly on which said first, second and third ultrasonic transceivers are mounted and said carrier assembly is configured to be externally mounted on said pipe such that said first, second and third ultrasonic transceivers are in a fixed position with respect to said pipe and can send and receive ultrasonic waves to and from an external surface of said pipe…”
And
“…said flow rate calculation having reduced dependence on a temperature of the water…”
And
“…a display device on a multi-purpose mobile computing device at a location remote from said flow meter…”
 
Claims 27-36 are objected to because of the following informalities, and should be:
“[[A]] The method according to claim…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “said reduced dependence on temperature of the medium.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, 16, 20, 22, 26, 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al. (U.S. Patent 5,546,813).

Regarding claims 1 and 26, Hastings discloses (Figs. 1-8) an ultrasonic flow meter 10 (col. 2, lines 47-50) configured to be externally mounted on a pipe 12 (as shown in Fig. 1; col. 2, line 48) through which a medium 11 (col. 2, line 48) flows in a direction (as shown in Fig. 1), the ultrasonic flow meter 10 comprising:
first and second ultrasonic transducers 20/22 (col. 3, lines 7-9), when said ultrasonic flow meter 10 is externally mounted on said pipe 12 (as shown in Fig. 1), configured to alternate between the second transducer sensing of ultrasonic acoustic waves transmitted by the first transducer (col. 3, lines 9-13), and the first transducer 20 sensing of ultrasonic acoustic waves transmitted by the second transducer 22 (col. 3, lines 9-13), said ultrasonic acoustic waves transmitted by said first and second transducers 20/22 propagating primarily at oblique angles relative to the direction of flow of the medium through the pipe 12 (as shown in Fig. 1: col. 3, lines 9-13);
a third ultrasonic transducer (either of 14/16: col. 2, liens 65-67), when said ultrasonic flow meter is mounted on said pipe 12 (as shown in Fig. 1), configured to alternate between transmitting and sensing of reflections of ultrasonic acoustic waves transmitted by said third transducer 14/16 (col. 3, lines 1-6) propagating primarily at a right angle relative to the direction of flow of the medium through the pipe 12 (as shown in Fig. 1; col. 3, lines 1-6); and
a processing system 26 (col. 3, lines 16-17) configured to calculate a flow rate for the medium flowing through said pipe 12 (col. 3, lines 16-20) based on time of flight measurements made between said first and second ultrasonic transducers 20/22 (i.e. transit time: col.3 , lines 34-39).
The apparatus of Hastings, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 26.

Regarding claims 10 and 31, Hastings discloses (Figs. 1-8) said medium is water and the meter is a water flow meter (col. 4, lines 22-23 and col. 6, lines 31-36).

Regarding claim 11, Hastings discloses (Figs. 1-8) the first, second and third ultrasonic transducers 20/22/14/16 are piezoelectric transceivers (col. 6, lines 53-55).

Regarding claim 12, Hastings discloses (Figs. 1-8) said time of flight measurements made between said first and second ultrasonic transducers 20/22 for said flow rate calculation (i.e. transit time: col.3, lines 34-39) includes measuring a difference in propagation time of ultrasonic waves (i.e. transit time: col.3 , lines 34-39) when transmitted in upstream and downstream directions (as shown in Fig. 1: col. 3, lines 9-13).

Regarding claim 16, Hastings discloses (Figs. 1-8) one or more temperature sensors (col. 14, lines 12-13) configured to be coupled to the water pipe (as shown in Fig. 1) when said meter is externally mounted on said pipe (as shown in Fig. 1), and a dependence on temperature of the medium is based in part on known speed of sound variations due to temperature variations (col. 14, lines 12-32).

Regarding claims 20 and 34, Hastings discloses (Figs. 1-8) at least one display device 104 (col. 7, lines 4-8) remote from said flow meter (as shown in Fig. 3) that is configured to display information based at least in part on flow rates measured by said flow meter (col. 7, lines 25-41).

Regarding claim 22 and 36, Hastings discloses (Figs. 1-8) a carrier assembly 28/30/32 (col. 3, lines 23-34) on which said first 20, second 22 and third 14/16 ultrasonic transducers are mounted (as shown in Fig. 1) and said carrier assembly is configured to be externally mounted on said pipe 12 (as shown in Fig. 1) such that said first 20, second 22 and third 14/16 ultrasonic transducers are in a fixed position with respect to and can send and receive ultrasonic waves to and from an external surface of said pipe 12 (Fig. 1; col. 3, lines 23-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Riedel et al. U.S. Pub. 2018/0252563).

Regarding claims 2-3, and 27-28, Hastings is applied as above, and discloses a temperature calculation is based at least in part on one or more time of flight measurements made by said third transducer 14/16 (col. 6, lines 48-52).
Hastings does not disclose said flow rate calculation has reduced dependence on temperature of the medium, and said reduced dependence on temperature is an elimination of dependence on temperature; and said reduction of temperature dependence is based at least in part on a determination of an inner diameter of the pipe based on the one or more time of flight measurements made by said third transducer.
Riedel discloses said flow rate calculation has reduced dependence on temperature of the medium (i.e. independent of temperature: [0025]), and said reduced dependence on temperature is an elimination of dependence on temperature (i.e. independent of temperature: [0025]); and said reduction of temperature dependence [0025] is based at least in part on a determination of an inner diameter of the pipe (i.e. D: [0002]-[0010]) based on the one or more time of flight measurements made by said third transducer (i.e. tv/tr: [0002]-[0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device/method so that said flow rate calculation has reduced dependence on temperature of the medium, and said reduced dependence on temperature is an elimination of dependence on temperature, as taught by Riedel.
Such a modification would give a more accurate measurement of the flow in the pipe.

Regarding claims 4 and 29, Hastings’ modified device/method is applied as above, but does not disclose at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe.
Riedel discloses at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe (i.e. at the start-up of flow: [0040] and [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device/method so that at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe, as taught by Riedel.
Such a modification would give a baseline measurement useful in calculating further flow values (Riedel: [0067]).

Regarding claims 5 and 30, Hastings discloses (Figs. 1-8) at least one of said one or more time of flight measurements made by said third transducer 14/16 occurs contemporaneously with said measuring time of flight between first and second transducers 20/22 (col. 7, lines 9-20).

Claims 6-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Smith (U.S. Patent 6,158,288).

Regarding claims 6-9, Hastings is applied as above, but does not disclose said calculating of a flow rate is based in part on a determination of a diameter of the pipe derived at least in part on the one or more time of flight measurements made by said third transducer; the diameter is an inner diameter of the pipe; the diameter is an outer diameter of the pipe; and said calculating of a flow rate is based in part on a cross-sectional area of said pipe derived at least in part from one or more of the time of flight measurements made by said third transducer.
Smith discloses said calculating of a flow rate is based in part on a determination of a diameter of the pipe (col. 23, lines 12-17) derived at least in part on the one or more time of flight measurements made by said third transducer (i.e. TU and TD: col. 8, lines 20-24); the diameter is an inner diameter of the pipe (col. 23, lines 12-17); the diameter is an outer diameter of the pipe (i.e. the inner diameter plus the thickness: col. 17, lines 54-67); and said calculating of a flow rate is based in part on a cross-sectional area of said pipe (col. 20, lines 20-22) derived at least in part from one or more of the time of flight measurements made by said third transducer (from TU and TD: col. 20, lines 49-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device so that said calculating of a flow rate is based in part on a determination of a diameter of the pipe derived at least in part on the one or more time of flight measurements made by said third transducer; the diameter is an inner diameter of the pipe; the diameter is an outer diameter of the pipe; and said calculating of a flow rate is based in part on a cross-sectional area of said pipe derived at least in part from one or more of the time of flight measurements made by said third transducer, as taught by Smith.
Such a modification would allow a more accurate flow measurement in a wider variety of environments (Smith: col. 2, lines 1-7).

Regarding claim 24, Hastings is applied as above, but does not disclose a battery module configured to supply power to the flow meter for prolonged periods without other power sources.
Smith discloses a battery module (col. 9, lines 2-4) configured to supply power to the flow meter for prolonged periods without other power sources (col. 9, lines 29-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device to include a battery module configured to supply power to the flow meter for prolonged periods without other power sources, as taught by Smith.
Such a modification would simplify the device and reduce power consumption.

Claims 13-14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Dabak et al. (U.S. Pub. 2014/0305215).

Regarding claims 13-14 and 32, Hastings is applied as above, but does not disclose said processing system is further configured to perform one or more self-calibration procedures when mounted on said pipe; and the one or more self- calibration procedures includes compensating for mismatches in time-of-flight measured for ultrasound waves propagating in upstream and downstream directions at times when the medium is present in the pipe and not flowing.
Dabak discloses said processing system is further configured to perform one or more self-calibration procedures when mounted on said pipe (i.e. shortly after installation: [0022]); and the one or more self-calibration procedures includes compensating for mismatches in time-of-flight [0022] measured for ultrasound waves propagating in upstream and downstream directions (per the transducers 20/22 of Hastings) at times when the medium is present in the pipe and not flowing (i.e. shortly after installation: [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device so that said processing system is further configured to perform one or more self-calibration procedures when mounted on said pipe; and the one or more self- calibration procedures includes compensating for mismatches in time-of-flight measured for ultrasound waves propagating in upstream and downstream directions at times when the medium is present in the pipe and not flowing, as taught by Dabak.
Such a modification would establish a baseline measurement from which further diagnosis may occur (Dabak: [0022]).

Claims 17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Huang et al. (GB 2343249).

Regarding claims 17 and 33, Hastings is applied as above, but does not disclose said processing system is further configured to detect a presence or absence of ultrasonic acoustic waves travelling along an exterior surface of said pipe.
Huang discloses said processing system is further configured to detect a presence of ultrasonic acoustic waves travelling along an exterior surface of said pipe (i.e. detects wave in the pipe itself: page 3, lines 25-31; Fig. 2D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasting’s device so that said processing system is further configured to detect a presence or absence of ultrasonic acoustic waves travelling along an exterior surface of said pipe, as taught by Huang.
Such a modification would allow the flowmeter to evaluate multi-phase fluids (Huang: page 4, lines 16-36).

Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813).

Regarding claims 21 and 35, Hastings is applied as above, but does not disclose said display device is a multi-purpose mobile computing device.
However, the Examiner takes official notice that a display device as a multi-purpose mobile computing device was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hastings’ device so that said display device is a multi-purpose mobile computing device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Nagareda et al. (U.S. Pub. 2018/0156650).

Regarding claim 23, Hastings is applied as above, but does not disclose a clamping mechanism configured to securely hold said carrier assembly onto said external surface of said pipe.
Nagareda discloses a clamping mechanism 2 [0055] configured to securely hold said carrier assembly onto said external surface of said pipe (as shown in Fig. 1; [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hastings’ device to include a clamping mechanism configured to securely hold said carrier assembly onto said external surface of said pipe, as taught by Nagareda.
Such a modification would enable the flowmeter to be clamped securely onto pipes of a variety of diameters (Nagareda: [0055]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 5,546,813) in view of Nagareda et al. (U.S. Pub. 2018/0156650), further in view of in view of Smith (U.S. Patent 6,158,288), further in view of in view of Riedel et al. U.S. Pub. 2018/0252563).

Regarding claim 25, Hastings discloses (Figs. 1-8) an ultrasonic flow meter 10 (col. 2, lines 47-50) configured to be externally mounted on a pipe 12 (as shown in Fig. 1; col. 2, line 48) through which a medium 11 (col. 2, line 48) flows in a direction (as shown in Fig. 1), the ultrasonic flow meter 10 comprising:
first and second ultrasonic transducers 20/22 (col. 3, lines 7-9), when said ultrasonic flow meter 10 is externally mounted on said pipe 12 (as shown in Fig. 1), configured to alternate between the second transducer sensing of ultrasonic acoustic waves transmitted by the first transducer (col. 3, lines 9-13), and the first transducer 20 sensing of ultrasonic acoustic waves transmitted by the second transducer 22 (col. 3, lines 9-13), said ultrasonic acoustic waves transmitted by said first and second transducers 20/22 propagating primarily at oblique angles relative to the direction of flow of the medium through the pipe 12 (as shown in Fig. 1: col. 3, lines 9-13);
a third ultrasonic transducer (either of 14/16: col. 2, liens 65-67), when said ultrasonic flow meter is mounted on said pipe 12 (as shown in Fig. 1), configured to alternate between transmitting and sensing of reflections of ultrasonic acoustic waves transmitted by said third transducer 14/16 (col. 3, lines 1-6) propagating primarily at a right angle relative to the direction of flow of the medium through the pipe 12 (as shown in Fig. 1; col. 3, lines 1-6); and
a processing system 26 (col. 3, lines 16-17) configured to calculate a flow rate for the medium flowing through said pipe 12 (col. 3, lines 16-20) based on time of flight measurements made between said first and second ultrasonic transducers 20/22 (i.e. transit time: col.3, lines 34-39) and determining therefrom a difference in propagation time of ultrasonic waves when transmitted in upstream and downstream directions (i.e. td1/td2: col. 3, liens 60-64);
a carrier assembly 28/30/32 (col. 3, lines 23-34) on which said first 20, second 22 and third 14/16 ultrasonic transducers are mounted (as shown in Fig. 1) and said carrier assembly is configured to be externally mounted on said pipe 12 (as shown in Fig. 1) such that said first 20, second 22 and third 14/16 ultrasonic transducers are in a fixed position with respect to and can send and receive ultrasonic waves to and from an external surface of said pipe 12 (Fig. 1; col. 3, lines 23-34);
and a temperature calculation is based at least in part on based on time of flight measurements made while the water is flowing in the pipe by said third transceiver 14/16 (col. 3, lines 16-21) and by said first and second transceivers 20/22 (col. 3, lines 16-21); and
at least one display device 104 (col. 7, lines 4-8) remote from said flow meter (as shown in Fig. 3) that is configured to display information based at least in part on flow rates measured by said flow meter (col. 7, lines 25-41).
Hastings does not disclose a clamping mechanism configured to securely hold said carrier assembly onto said external surface of said pipe.
Nagareda discloses a clamping mechanism 2 [0055] configured to securely hold said carrier assembly onto said external surface of said pipe (as shown in Fig. 1; [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hastings’ device to include a clamping mechanism configured to securely hold said carrier assembly onto said external surface of said pipe, as taught by Nagareda.
Such a modification would enable the flowmeter to be clamped securely onto pipes of a variety of diameters (Nagareda: [0055]).
Hastings also does not disclose a battery module configured to supply power to the flow meter for prolonged periods without other power sources.
Smith discloses a battery module (col. 9, lines 2-4) configured to supply power to the flow meter for prolonged periods without other power sources (col. 9, lines 29-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hasting’s device to include a battery module configured to supply power to the flow meter for prolonged periods without other power sources, as taught by Smith.
Such a modification would simplify the device and reduce power consumption.
Hastings also does not disclose said flow rate calculation has reduced dependence on temperature of the medium, and said reduced dependence on temperature is an elimination of dependence on temperature; and said reduction of temperature dependence is based at least in part on a determination of an inner diameter of the pipe based on the one or more time of flight measurements made by said third transducer; and at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe.
Riedel discloses said flow rate calculation has reduced dependence on temperature of the medium (i.e. independent of temperature: [0025]), and said reduced dependence on temperature is an elimination of dependence on temperature (i.e. independent of temperature: [0025]); and said reduction of temperature dependence [0025] is based at least in part on a determination of an inner diameter of the pipe (i.e. D: [0002]-[0010]) based on the one or more time of flight measurements made by said third transducer (i.e. tv/tr: [0002]-[0010]); and at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe (i.e. at the start-up of flow: [0040] and [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hasting’s device/method so that said flow rate calculation has reduced dependence on temperature of the medium, and said reduced dependence on temperature is an elimination of dependence on temperature; and at least one of said one or more time of flight measurements made by said third transducer is made when said medium is present and not flowing through said pipe, as taught by Riedel.
Such a modification would give a more accurate measurement of the flow in the pipe.
Hastings also does not disclose a server located in a location remote from said flow meter, said server in wireless communication with said flow meter and having a memory storage system configured to store information based on flow rates measured by said flow meter.
However, the Examiner takes official notice that a server located in a location remote from said flow meter, said server in wireless communication with said flow meter and having a memory storage system configured to store information based on flow rates measured by said flow meter was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hastings’ device to include a server located in a location remote from said flow meter, said server in wireless communication with said flow meter and having a memory storage system configured to store information based on flow rates measured by said flow meter.

Allowable Subject Matter
Claims 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852